Exhibit 10.4

 

LOGO [g177202imag1.jpg]

 

  

726 Bell Avenue/Suite 301/P.O. Box 457

  

Carnegie, PA 15106

May 5, 2016

Mr. Rodney L. Scagline

Union Electric Steel Corporation

726 Bell Avenue, Suite 101

Carnegie, PA 15106

Dear Rodney:

This Agreement (this “Agreement”) is entered into among you, Ampco-Pittsburgh
Corporation (the “Corporation”) and Union Electric Steel Corporation (“UES”), on
May 5, 2016 (the “Effective Date”).

The Corporation and UES recognize your experience and potential contribution to
the success of UES and the Corporation and desire to assure UES of your
continued employment. In this connection, the Board of Directors of the
Corporation (the “Board”) and the Board of Directors of UES (the “UES Board”)
recognize that, the possibility of a change in control may exist and that such
possibility, and the uncertainty that it may raise among the Corporation’s and
UES’ management, may result in the departure or distraction of management
personnel to the detriment of UES, the Corporation and the Corporation’s
shareholders.

The Board and the UES Board have each determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
members of the Corporation’s and UES’ management, including you, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change in control of the
Corporation or UES.

In order to induce you to remain in the employ of UES, the Corporation and UES
each agrees that you shall receive the severance benefits set forth in this
letter agreement (“Agreement”) in the event your employment with UES is
terminated subsequent to a “Change in Control” (as defined in Section 2 hereof)
under the circumstances described below.

1. Term of Agreement. This Agreement will commence effective as of the date
hereof and shall continue in effect until May 8, 2018; provided, however, that
if a Change in Control shall have occurred during the term of this Agreement,
this Agreement cannot be cancelled.



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    2

 

2. Change in Control.

(a) Except as provided in Section 6 of this Agreement, no benefits shall be
payable hereunder unless there shall have been a Change in Control as set forth
below. For purposes of this Agreement, a “Change in Control” shall be deemed to
have occurred if:

(i) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than the persons or the group of persons in control of the Corporation or
UES on the date hereof is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation or UES representing fifty percent (50%) or more of the combined
voting power of the Corporation’s then outstanding securities;

(ii) within any period of two consecutive years (not including any period prior
to the execution of this Agreement) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved;

(iii) the shareholders of the Corporation approve a merger of, or consolidation
involving, the Corporation in which (A) the Corporation’s Common Stock, par
value $1.00 per share (such stock, or any other securities of the Corporation
into which such stock shall have been converted through a reincorporation,
recapitalization or similar transaction, hereinafter called “Common Stock of the
Corporation”), is converted into shares or securities of another corporation, or
into cash or other property, or (B) the Common Stock of the Corporation is not
converted as described in Clause (A), but in which more than forty percent (40%)
of the Common Stock of the surviving corporation in the merger is owned by
Shareholders other than those who owned such amount prior to the merger; or any
other transaction after which the Corporation’s Common Stock is no longer to be
publicly traded; in each case, other than a transaction solely for the purpose
of reincorporating the Corporation in another jurisdiction or recapitalizing the
Common Stock of the Corporation; or

(iv) the shareholders of the Corporation or UES approve a plan of complete
liquidation of the Corporation or UES, respectively, or an agreement for the
sale or disposition by the Corporation or UES of all or substantially all the
Corporation’s or UES’ assets, respectively, either of which is followed by a
distribution of all or substantially all of the proceeds to the shareholders.

3. Agreement of Employee. You agree that in the event of a Potential Change in
Control, you will not terminate employment with UES for any reason until the
occurrence of a Change in Control.

For purposes of this Agreement, a “Potential Change in Control” shall be deemed
to have occurred if (i) the Corporation or UES enters into an agreement, the
consummation of



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    3

 

which would result in the occurrence of a Change in Control, (ii) any person
(including the Corporation and UES) publicly announces an intention to take or
to consider taking actions, which if consummated would constitute a Change in
Control, or (iii) either the Board or the UES Board adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change in Control of
the Corporation has occurred.

4. Termination Following a Change in Control.

(a) If any of the events described in Section 2 constituting a Change in Control
shall have occurred, you shall be entitled to the benefits provided in Section
5(d) upon the termination of your employment within twenty-four (24) months
after the Change in Control has occurred, or pursuant to Section 6 prior to the
Change in Control, unless such termination is (i) because of your death or
Disability, (ii) by UES for Cause, or (iii) by you other than for Good Reason.

(b) For purposes of this Agreement, “Disability” shall mean that if, as a result
of your incapacity due to physical or mental illness, you shall have been absent
from the full-time performance of your duties with UES for six (6) consecutive
months, and within thirty (30) days after written notice of termination shall
have been given to you, you shall not have returned to the full-time performance
of your duties.

(c) For purposes of this Agreement, termination by UES of your employment for
“Cause” shall mean termination upon:

(i) the willful and continued failure by you to substantially perform duties
consistent with your position with UES (other than any such failure resulting
from incapacity due to physical or mental illness or termination by you for Good
Reason), after a demand for substantial performance is delivered to you by the
UES Board, together with a copy of the resolution of the UES Board that
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, which resolution must be passed by at least
two-thirds (2/3) of the entire UES Board at a meeting called for the purpose and
after an opportunity for you and your counsel to be heard by the UES Board, and
you have failed to resume substantial performance of your duties on a continuous
basis within fourteen (14) days of receiving such demand,

(ii) the willful engaging by you in conduct that is demonstrably and materially
injurious to UES or the Corporation, monetarily or otherwise, as set forth in a
resolution of the UES Board, which resolution must be passed by at least
two-thirds (2/3) of the entire UES Board at a meeting called for the purpose and
after an opportunity for you and your counsel to be heard by the UES Board, or

(iii) your conviction of a felony, or conviction of a misdemeanor involving
assets of UES or the Corporation.

For purposes of this Section 4(c), no act, or failure to act, on your part shall
be deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of UES and the Corporation.



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    4

 

(d) For purposes of this Agreement, “Good Reason” shall mean, without your
express written consent, the occurrence after a Change in Control of any one or
more of the following conditions, which condition continues without timely and
complete remedy by the Corporation after notice, as provided below:

(i) If, following a Change in Control, your status as President of UES shall not
continue or you shall not be afforded the authority, responsibilities and
prerogatives of such position and report directly to the Chief Executive Officer
of the Corporation or the Parent Corporation, as the case may be;

(ii) a reduction by UES in your base salary as in effect immediately before the
Change in Control, a failure to increase such base salary at the same intervals
as prevailed before the Change in Control in an amount at least equal to the
same percentage increase as the last increase prior to the Change in Control, or
a reduction in bonus after the Change in Control over the last bonus paid before
the Change in Control unless there are equivalent reductions in bonuses for all
executives of UES;

(iii) the requirement that you be based at a location in excess of twenty-five
(25) miles from the location where you are currently based;

(iv) the failure by UES to continue in effect any of the UES employee benefit
plans, policies, practices or arrangements in which you participate or under
which you are entitled to benefits, or the failure by UES to continue your
participation therein or benefits thereunder on substantially the same basis,
both in terms of the amount of benefits provided and the level of your
participation relative to other participants, as existed immediately prior to
the Change in Control; or

(v) the breach of this Agreement by the Corporation or UES, as applicable,
because of the Corporation’s or UES’ failure to obtain a satisfactory agreement
from any successor to the Corporation or UES, respectively, to assume and agree
to perform this Agreement, as contemplated in Section 7.

The foregoing notwithstanding, you shall notify the Corporation within 90 days
of the initial existence of a particular condition described above in this
Section 4(d), and the Corporation shall have 30 days from such notice completely
to remedy such particular condition so that the you are in the same position as
if the condition had never occurred. If the Corporation timely and completely
remedies the condition as required above, then the particular occurrence of the
particular condition for which you gave notice shall no longer constitute Good
Reason. If the Corporation does not timely and completely remedy the particular
occurrence of the particular condition for which you gave notice, you shall be
deemed to terminate employment for Good Reason on the 31st day following your
notice to the Corporation.

(e) For purposes of this Agreement, “Parent Corporation” shall mean any
“affiliate” of UES that is the ultimate controlling entity of UES or its
successor and shall include, without limiting the generality of the foregoing,
any entity (and affiliated persons and entities) that beneficially owns,
directly or indirectly, fifty percent (50%) or more of the combined voting power
of the then outstanding voting stock of UES, or any entity that



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    5

 

beneficially owns, directly or indirectly, forty percent (40%) or more (but less
than fifty percent (50%) of the combined voting power of the then outstanding
voting stock of the Corporation if such entity (or affiliated persons or
entities) has at least one representative on the Board of Directors of UES.

(f) “Good Reason” may be established notwithstanding your possible incapacity
due to physical or mental illness, provided that Disability has not been
established pursuant to Section 4(b). Your continued employment following the
Change in Control shall not constitute a waiver of any rights hereunder
including, but not limited to, rights with respect to any circumstance
constituting Good Reason or rights under Section 8.

5. Compensation Upon Termination or During Incapacity. Following a Change in
Control, upon termination of your employment, or during a period of incapacity
but before termination for Disability, you shall be entitled to the following
benefits:

(a) During any period prior to termination for Disability in which you fail to
perform your full-time duties with UES as a result of incapacity due to physical
or mental illness, you shall continue to receive your Base Salary at the rate in
effect at the commencement of any such period. Following termination for
Disability, your benefits shall be determined in accordance with the UES’
retirement, insurance and other applicable programs and plans then in effect.

(b) If your employment shall be terminated by UES for Cause or by you other than
for Good Reason, UES shall pay to you your full Base Salary through the date of
termination of your employment at the rate then in effect, plus all other
amounts to which you are entitled under any compensation or benefit plans of UES
at the time such amounts are due, and neither UES nor the Corporation shall have
no further obligations to you under this Agreement.

(c) If your employment terminates by reason of your death, your benefits shall
be determined in accordance with UES’ retirement, survivor’s benefits, insurance
and other applicable programs and plans then in effect.

(d) If your employment by UES shall be terminated within twenty-four (24) months
after the Change in Control, unless such termination is (i) by UES for Cause,
(ii) because of your death or Disability, or (iii) by you other than for Good
Reason, you shall be entitled to the following benefits (the “Severance
Payments”):

(A) UES shall pay to you your full Base Salary through the date of termination
of your employment at the rate then in effect;

(B) UES shall pay to you, as severance benefits, a lump sum severance payment
equal to the sum of (i) three times your annual base salary either at the time
of the Change in Control or at termination, whichever is higher, and (ii) three
times your bonus paid for the prior year;

(C) in lieu of shares of common stock of the Corporation (“Shares”) issuable
upon exercise of outstanding options (“Options”), if any, granted to you



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    6

 

under the Corporation’s Incentive Stock Option Plan, or under any additional,
substitute or successor option program or plan as may be in effect from time to
time (which Options shall be cancelled upon the making of the payment referred
to below), you shall receive an amount in cash equal to the product of (i) the
higher of the closing price per Share as reported on the New York Stock Exchange
on the date of termination of your employment or the highest price per Share
actually paid in connection with any Change in Control, over the exercise price
per Share of each Option held by you, times (ii) the number of Shares covered by
each such option;

(D) as more completely described in Section 5(i), for a twenty-four (24) month
period after such termination, UES will arrange to provide you at its expense
with benefits under UES health, dental, disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees, or
benefits substantially similar to the benefits you were receiving under such
plans immediately prior to the termination of your employment;

(E) the opportunity to purchase the leased UES car, if any, which has been
assigned to you, at its then book value under the UES’ leasing arrangements,
provided that should you choose to take such opportunity, you must complete such
purchase by a date that is within two and one-half months after the calendar
year of your termination;

(F) any unearned Restricted Stock Units of the Corporation granted to you under
the any Stock Incentive Plan of the Corporation approved by the shareholders
shall become immediately earned and vested as of the date of the termination of
your employment; and

(G) all benefits payable to you under the Ampco-Pittsburgh Corporation
Retirement Plan, the Ampco-Pittsburgh Corporation Supplemental Executive
Retirement Plan, or any other defined benefit or retirement plan in effect at
the time of such termination, in accordance with the terms and provisions
thereof.

(e) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by UES to you or for your
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise) (the “Payments”) would be subject to the
excise tax imposed by Section 4999 (or any successor provisions) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalty is
incurred by you with respect to such excise tax (such excise tax, together with
any such interest and penalties, is hereinafter collectively referred to as the
“Excise Tax”), then the Payments shall be reduced (but not below zero) if and to
the extent that such reduction would result in you retaining a larger amount, on
an after-tax basis (taking into account federal, state and local income taxes
and the imposition of the Excise Tax), than if you received all of the
Payments. UES shall reduce



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    7

 

or eliminate the Payments, by first reducing or eliminating the portion of the
Payments which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the determination. All
determinations required to be made under this Section 5(e), including whether
and when an adjustment to any Payments is required and, if applicable, which
Payments are to be so adjusted, shall be made by an accounting firm selected by
the Corporation (the “Accounting Firm”) which shall provide detailed supporting
calculations both to UES and to you within fifteen (15) business days of the
receipt of notice from you that there has been a Payment, or such earlier time
as is requested by UES. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, you shall appoint another nationally recognized accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by UES. If the Accounting Firm determines
that no Excise Tax is payable by you, it shall furnish you with a written
opinion that failure to report the Excise Tax on your applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon UES and
you.

(f) The payments provided for in Sections 5(d)(A), (B) and (C) shall be made not
later than the fifth day following your termination of employment pursuant to
the provisions of Section 5(d); provided, however, that if the amounts of such
payments cannot be finally determined on or before such day, UES shall pay to
you on such day an estimate as determined in good faith by UES of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined, but in no event later than the
thirtieth day after the date of such termination. Such payments will be made in
all events within 2-1/2 months following the calendar year in which such
termination of employment occurred. If the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by UES to you payable on the fifth day after demand by the
Corporation (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

(g) UES shall also pay to you all legal fees and expenses incurred by you as a
result of, and related to, such termination of your employment by UES for Cause,
by UES other than for Cause, or by you for Good Reason (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination
or in seeking to obtain or enforce any right or benefit provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder).

(h) You shall not be required to mitigate the amount of any payment provided for
in this Agreement by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by you as the result of employment by another employer after the date of
termination of your employment, or otherwise.



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    8

 

(i) With respect to the continuation of certain employee benefits for
twenty-four (24) months pursuant to Section 5(d)(D), the following shall apply:

(A) During the 18-month COBRA Continuation Period, the Corporation will provide
coverage as follows:

(i) If you elect COBRA Continuation Coverage, you shall continue to participate
in all medical, dental and vision insurance plans you were participating in on
the termination date, and the Corporation shall pay the entire applicable
premium. During the COBRA Continuation Period, you shall be entitled to benefits
on substantially the same basis and cost as would have otherwise been provided
had you not separated from service. To the extent that such benefits are
available under the above-referenced benefit plans and you had such coverage
immediately prior to termination of employment, such continuation of benefits
for you shall also cover your dependents for so long as you are receiving
benefits under this Section 5. The COBRA Continuation Period for medical and
dental insurance under this Section 5(i) shall be deemed to run concurrent with
the continuation period federally mandated by COBRA (generally 18 months), or
any other legally mandated and applicable federal, state, or local coverage
period for benefits provided to terminated employees under the health care
plan. For purposes of this Agreement, (1) “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and (2) “COBRA Continuation
Period” shall mean the continuation period for medical and dental insurance to
be provided under the terms of this Agreement which shall commence on the first
day of the calendar month following the month in which the date of your
termination falls and generally shall continue for an 18 month period.

(ii) Following the conclusion of the 18-month COBRA Continuation Period, the
Corporation will provide coverage as follows:

(1) If the relevant plan is self-insured (within the meaning of Section 105(h)
of the Code), and such plan permits coverage for you, then the Corporation will
continue to provide coverage under the plan for an additional eighteen (18)
months and will annually impute income to you for the fair market value of the
premium.

(2) If, however, any such plan does not permit the continued participation
following the end of the COBRA Continuation Period as contemplated above, then
the Corporation shall take all commercially reasonable efforts to provide you
with, or assist you in obtaining, continued medical and dental coverage
comparable to the coverage you had during the COBRA Continuation Period. It is
specifically acknowledged by you that if such coverage is provided under a
Corporation sponsored self-insured plan, it will be



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    9

 

provided on an after- tax basis and you will have income imputed to you annually
equal to the fair market value of the premium. If this coverage cannot be
provided by the Corporation, (or where such continuation would adversely affect
the tax status of the plan pursuant to which the coverage is provided), then as
an alternative, the Corporation will reimburse you in lieu of such coverage an
amount equal to your actual and reasonable cost of continuing comparable
coverage.

(B) With respect to the continuation of disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees for
twenty-four (24) months pursuant to Section 5(d)(D), the following shall apply:

(i) To the extent your coverage for disability, life insurance, and other
similar employee benefit insurance plans applicable to salaried employees,
cannot be provided under the Corporation’s insurance plans, the Corporation will
reimburse you for your premium cost to obtain comparable insurances coverages.

(C) Reimbursement to you pursuant to Section 5(i)(A) or (B) above will be
available only to the extent that (1) such expense is actually incurred for any
particular calendar year and reasonably substantiated; (2) reimbursement shall
be made no later than the end of the calendar year following the year in which
such expense is incurred by you; (3) no reimbursement provided for any expense
incurred in one taxable year will affect the amount available in another taxable
year; and (4) the right to this reimbursement is not subject to liquidation or
exchange for another benefit. Notwithstanding the foregoing, no reimbursement
will be provided for any expense incurred following the thirty-six month period
of benefit continuation or for any expense which relates to coverage after such
date.

(j) Notwithstanding any provision of this Agreement to the contrary, to the
extent that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account of your separation from service, such
payment shall be delayed for a period of six months after your termination date
(or, if earlier, your death) if you are a Specified Employee (namely, a “key
employee”, as defined in Section 416(i) of the Code without regard to paragraph
(5) thereof, of the Corporation, as determined in accordance with the
regulations issued under Code Section 409A and the procedures established by the
Corporation). Any such payment that would otherwise have been due or owing
during such six-month period will be paid immediately following the end of the
six-month period in the month following the month containing the 6-month
anniversary of your date of termination, together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code.



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    10

 

6. Notice of Termination Before a Change in Control. Notwithstanding any other
provisions of this Agreement, if prior to a Change in Control there has been any
statement made by the person (or an affiliate of such person) involved in such
Change in Control to the effect that following such Change in Control any action
or actions will be taken that would have the effect of creating a condition
described in Section 4(d) that would permit you following a Change in Control to
terminate your employment for Good Reason, and such statements have appeared in
any proxy statement or other proxy soliciting materials, any tender offer,
exchange offer, or prospectus or any other document or press release publicly
issued or filed with the Securities and Exchange Commission or other
governmental agency in connection with the contemplated Change in Control
(including any such documents issued by the Corporation in which such statement
is reported), then you shall have the right to notify the Corporation that,
unless the condition that would constitute Good Reason is completely remedied
prior to the effective date of the Change of Control, you intend to terminate
your employment for Good Reason as of the effective date of the Change in
Control, in which case your employment shall terminate on the effective date of
the Change in Control and you shall be entitled to receive the payments due
under Section 5(d) and (e) pursuant to the payment provisions described in
Section 5(f).

7. Successors; Binding Agreement.

(a) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation or of any division or subsidiary
thereof employing you to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporation would be required to
perform if no such succession had taken place. Failure of the Corporation to
obtain such assumption and agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Corporation in the same amount and on the same terms as
you would be entitled hereunder if you terminated your employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed to be the date of
termination of your employment.

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes any other agreements and understandings, including the Original
Agreement.

8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, or to any
changed address notice of which either of us shall have given to the other.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by



--------------------------------------------------------------------------------

Mr. Rodney L. Scagline    11

 

you and such officer as may be specifically designated by the Board. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the Commonwealth of Pennsylvania.

10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

* * *



--------------------------------------------------------------------------------

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation the enclosed copy of this letter, which will
then constitute our agreement on this subject.

 

Sincerely,

AMPCO-PITTSBURGH CORPORATION

By:

 

/s/ John S. Stanik

Name: John S. Stanik

Title: Chief Executive Officer

 

UNION ELECTRIC STEEL CORPORATION

By:

 

/s/ Rose Hoover

Name: Rose Hoover

Title: Vice President

Accepted and Agreed to

this 5th day of May, 2016.

 

/s/ Rodney L. Scagline

Rodney L. Scagline